Citation Nr: 1826332	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 542	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to bilateral hearing loss. 

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.

The issue of reopening a previously denied service connection claim for a right knee disability has been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an increased rating for a left knee disability and entitlement to service connection for an acquired psychiatric disability, tinnitus, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2008, the RO denied the Veteran's service connection claim for an acquired psychiatric disability, and he did not appeal that determination; evidence received since the January 2008 denial relates to an unestablished fact necessary to substantiate the claim.

2.  In December 2006, the RO denied the Veteran's service connection claim for tinnitus, and he did not appeal that determination; evidence received since the December 2006 denial relates to an unestablished fact necessary to substantiate the claim.

3.  In December 2006, the RO denied the Veteran's service connection claim for bilateral hearing loss, and he did not appeal that determination; evidence received since the December 2006 denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence for an acquired psychiatric disability

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the Board observes that the RO first denied the service connection claim for an acquired psychiatric disability (depression) in January 2008.  The basis for the denial was that there was no evidence that the depression was caused by a service-connected disability.  Whereas the Veteran did not file a timely notice of disagreement (NOD) with that determination, the decision became final.  

Notably, the Veteran has submitted additional evidence that relates to the unestablished fact necessary to substantiate the claim.  This evidence includes a submitted statement from the Veteran's mental health nurse practitioner, which indicates a potential nexus between his service-connected left knee disability and his depression.  See Medical Opinion, 1 (Nov. 13, 2017).  Whereas new and material evidence has been received, the criteria to reopen the claim of entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

New and material evidence for bilateral hearing loss and tinnitus

The Board observes that the RO first denied service connection for bilateral hearing loss and tinnitus in December 2006.  The underlying basis for these denials was that there was no evidence that the bilateral hearing loss was caused by his active duty exposure to acoustic trauma.  Whereas the Veteran did not file a timely NOD with that determination, the decision became final.  

In November 2017, the Veteran testified that he incorrectly reported the onset of his disability during his VA examination because he was confused by the question.  See Hearing Transcript, 9 (Dec. 8, 2017).  Essentially, the Veteran testified that his tinnitus and bilateral hearing loss began in service, but significantly worsened recently.  See id.  

The Board observes that as organic diseases of the nervous system, tinnitus and bilateral hearing loss can be attributed to service based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  In light of the fact that the credibility of the Veteran's testimony is presumed for the limited purpose of reopening the claims, the Board finds that his testimony qualifies as new and material evidence; consequently, the criteria to reopen the tinnitus and bilateral hearing loss claims have been met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).



ORDER

The petition to reopen the service connection claim for an acquired psychiatric disability is granted.

The petition to reopen the service connection claim for bilateral hearing loss is granted.

The petition to reopen the service connection claim for tinnitus is granted.


REMAND

Although the Veteran's submitted nexus opinion for his claimed acquired psychiatric disability is not adequate to grant the service-connection claim, the Board finds that it warrants additional examination of this disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the Veteran's testimony indicated that the VA audiology examination of record may have been inadequate to fairly adjudicate his service connection claims for bilateral hearing loss and tinnitus because it was based on an inaccurate factual premise (the reported onset of the disabilities).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Another examination is indicated.   

Regarding the Veteran's left knee disability, the Board observes that he has submitted evidence that the disability has worsened since his March 2013 VA examination.  See Hearing Transcript, 2 (Dec. 8, 2017).  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability present, to include depression.

For each identified disability, the examiner is specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include his left knee disability.  

A clear and complete rationale should be provided for any opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed tinnitus and bilateral hearing loss disabilities.

The examiner is specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disabilities were caused by, or otherwise related to, the Veteran's active duty noise exposure.  In addressing this, the examiner should inquire as to the veteran's recollection of the date of onset of the claimed conditions.  

A clear and complete rationale should be provided for any opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of his service-connected left knee disability.  The examiner should address the functional impact of the disability and provide all information required for rating purposes.  

5.  After the above development has been accomplished, re-adjudicate the claims.  If any of the benefits sought are not granted in full, issue a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


